       Case 6:20-cv-00180-AA         Document 1       Filed 01/31/20     Page 1 of 15




Randy J. Harvey (OSB No. 116714)
Randy@bassingerharveylaw.com
BASSINGER & HARVEY
PO Box 1309
21887 SW Sherwood Blvd., Suite B
Sherwood, Oregon 97140
Telephone: (503) 822-5340
Facsimile: (503) 433-1404

Of Attorneys for Plaintiff
Nestor Alves




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION


 NESTOR AL YES,                                  Case No. 6:20-cv-00180

                Plaintiff,
                                                 COMPLAINT
         v.                                      1. Discrimination Based on Race;
                                                 2. Denial of Due Process;
 CENTRAL OREGON COAST FIRE                       3. Retaliation; and
 AND RESCUE DISTRICT, and                        4. Unpaid Wages
 GEORGE WOODSON, Individually and
                                                 DEMAND FOR JURY TRIAL
 in his official capacity,
                                                 CLAIMS NOT SUBJECT TO
                Defendants.                      MANDATORY ARBITRATION

                                                 CLAIM: $1,113,787

                                                 Filing Fee: $400

       Plaintiff alleges:

I.     INTRODUCTION

       1.      This is a case where Plaintiff, a Hispanic male, was employed as a fire captain

by one fire chief, and thereafter a subsequent fire chief was hired. The new fire chief had


1 - COMPLAINT
       Case 6:20-cv-00180-AA         Document 1       Filed 01/31/20     Page 2 of 15




express animosity for Latinos, Hispanics and Mexican Americans referring to them in

derogatory terms and treating them differently that white employees. Plaintiff, who was a

captain in the Defendant's employ, discovered and reported multiple safety violations,

outdated equipment and outdated medical supplies and reported them to the Defendants.

When Defendants failed to respond, Plaintiff reported the issues to the Occupational Safety

and Health Administration (hereinafter, "OSHA") and Defendants were investigated and

conective action was taken. Thereafter, Plaintiff was subjected to discrimination, harassment,

and retaliation for his protected activity, not paid his wages and eventually terminated.

Plaintiff filed a complaint with Oregon Bureau of Labor and Industry (hereafter "BOLI") and

BOLl issued a Notice of Substantial Evidence Detelmination" to the District on November

15,2019. Plaintiff brings this suit to recover damages.

II.    JURISDICTION AND VENUE


       2.      This court has jurisdiction over the subject matter of this Complaint pursuant

to 28 U.S.C. § 1331 (federal question) and supplemental jurisdiction over the Plaintiff's state

law claims under 28 U.S.c. § 1367.

       3.      Venue is proper in Oregon District federal cOUli in the Eugene Division,

pursuant to 28 U.S.C. § 1391 (b)(1) and (2), because the events giving rise to the Plaintiff's

claims arose within the Oregon district, and because the Defendants reside in the Oregon

District for purposes of venue and jurisdiction.

II.    THE PARTIES

       2.      Central Oregon Coast Fire and Rescue District (hereinafter, the "District") is

an Oregon corporation (not registered with the corporation division) with its principal place of

business in Lincoln County, Oregon. The District is an employer under ORS 659A.001 (4).


2 - COMPLAINT
       Case 6:20-cv-00180-AA         Document 1       Filed 01/31/20    Page 3 of 15




        3.      George Woodson (hereinafter "Woodson") is a citizen of the state of Oregon

and resides in Lincoln County, Oregon. At all material times, Woodson lived and worked

within the State of Oregon.

        4.     The District and Woodson are hereinafter referred to jointly as "Defendants."

        5.     Plaintiff resides in Lincoln County, Oregon and lives and works in that county

III.    FACTUAL ALLEGATIONS COMMON TO MULTIPLE CLAIMS


        6.     Plaintiff gave a TOli Claim Notice, formal notice and actual notice to

Defendants of his intent to pursue legal action by letter on July 30, 2018. The conduct at

issue occUlTed less than 180 days prior to notice. Plaintiff has complied with ORS 30.275.

        7.     Plaintiff filed a complaint with BOLl on November 7, 2019, alleging

retaliation for filing complaints including an OSHA complaint, discrimination based on

whistleblowing, and discrimination based on national origin (Hispanic).

       8.      BOLl investigated the complaints and gave a "Notice of Substantial Evidence

Determination" to the District on November 15,2019.

       9.      BOLl issued a 90-day Notice of Right to Sue to Plaintiff on November 8,

2019, this suit was filed within that ninety-day period.

       10.     The District employs one or more persons in the State of Oregon and is an

employer pursuant to ORS 659A.00l(4)(a).

       11.     Plaintiff was hired by the District on or about February 15, 2017 as a

Firefighter and Captain.

       12.     Beginning in or around April or May 2017, Plaintiff made several complaints

to Woodson regarding the safety of equipment provided to Plaintiff by the District.




3 - COMPLAINT
        Case 6:20-cv-00180-AA         Document 1       Filed 01/31/20     Page 4 of 15




        13.      Plaintiff was responsible to complete OSHA compliance training, which he

did. Plaintiff was aware of OSHA violations and reported them to the Defendants and they

refused to address the OSHA safety issues.

        14.      On or about May 29,2018, Plaintiff filed a complaint with OSHA regarding

safety violations by Defendants and OSHA confirmed to Plaintiff by letter dated May 31,

2018.

        15.      OSHA cited the District for safety violations.

        16.      Thereafter, Woodson was overheard by an employee conspiring with a board

member(s) to telminate Plaintiffs employment.

        17.      Woodson alleged that Plaintiff was required to hold an Oregon Emergency

Medical Technician (hereafter "EMT") license as a matter of Oregon law and as a condition

of his employment contract.

        18.      Plaintiff disputed that his employment required that he hold an EMT license as

a condition of employment but agreed to pursue an EMT license.

        19.      Plaintiff disputed that Oregon law, or his employment contract required that he

hold an EMT license as a condition of employment but agreed to pursue an EMT license.

        20.      Plaintiff was a member of a union that had a collective bargaining agreement

with the District.

        21.      Under the telms of the Collective Bargaining Agreement (the "CBA"),

Plaintiff was entitled to receive reimbursement for taking the EMT training and to receive

paid time off.

        22.      Plaintiff attempted to attend several EMT trainings that were cancelled by the

provider. Defendants denied Plaintiff leave and funding to take available classes, instead


4   COMPLAINT
       Case 6:20-cv-00180-AA          Document 1       Filed 01/31/20     Page 5 of 15




offering to allow him to pay for his own training and arrange schedule trades with other

firefighters to cover his shifts. Due to short notice, Plaintiff was unable to arrange schedule

trades and could not attend the training.

           23.   Caucasian employees were granted reimbursement and paid time off to take

classes.

           24.   Defendants' denial ofreimbursement and paid leave violated the CBA.

           25.   On or about March 19, 2018, Defendants sent a letter to Plaintiff setting an

artificial deadline of ninety days for Plaintiff to complete his EMT license training and told

Plaintiff if he failed to complete his licensure Defendants would terminate his employment.

           26.   On or about March 21,2018, Plaintiff sent an email to Woodson stating in

part, "I have requested approval twice to attend an EMT refresher course, which is required in

order to take the National Registry test and obtain my EMT, which you have denied both

times. There is a class stmiing yesterday that I requested approval for since the one at CCFD

was canceled, which you also denied. The two EMT refresher courses that you wan'ted be to

attend, in order to save the department money, were canceled. The EMT refresher course that

was in Pendleton in December of 20 17 that I requested to attend, you would not approve

either."

           27.   On or about April 25, 2018, Woodson sent a letter to Andy Parker, the

President of the Newport Professional Fire Fighters Association, concerning Plaintiff stating

in pmi, "We [Woodson and the District Board] also discussed your request to reimburse Mr.

Alves for expenses relating to the EMT refresher course that he attended. The Board feels as

this was a pre-employment requirement to be an Oregon licensed EMT that the district will

not provide any reimbursement at this time. But when he provides us with an Oregon EMT


5 - COMPLAINT
       Case 6:20-cv-00180-AA           Document 1     Filed 01/31/20      Page 6 of 15




license, we can re-consider this." The letter further states, "[PlaintiffJ had over 14 months to

obtain his license but has not gotten it and therefore we must put a deadline of 60 days for Mr.

Alves to obtain his Oregon EMT license. He will have until June 25, 2018 to submit an

Oregon EMT license to us. Ifhe does not meet the June 25 th deadline we will need to meet

and discuss his future with the fire district."

        28.     Plaintiffs employment was not conditioned on holding an EMT license, the

offer letter makes no mention of requiring an EMT license and no written agreement was

entered into as part of Plaintiff s employment with the District to complete his EMT license

as a condition of employment. The claim was pretext for unlawful discrimination.

        29.     The District no longer holds Lincoln County Ambulance Service Areas and

EMT license is superfluous at best and, at worst, was unnecessary the District expenditure in

telIDS of salary and additional fees for periodic recertification. In 2017, Chief Stems and

union official Dustin Joll, presented to the Board the hiring of Plaintiff, and discussed that

Plaintiff s EMT standing in not important now that the District does not hold an AA, and the

fact that should goals change in that regard, the District and its employee have a newly

ratified contract to facilitate the change.

        30.     Woodson engaged in multiple unsafe actions placing firefighters at risk of

injury, requiring them to engage in unsafe activities and to use unsafe and out of date

equipment.

        31.     Woodson placed the citizens of Lincoln County at risk when he retrieved

expired saline flushes from the trash that cadets had thrown out because they were expired

and placed them back in the ambulance. Woodson also told Ms. Steinman that lubricant




6   COMPLAINT
      Case 6:20-cv-00180-AA           Document 1        Filed 01/31/20    Page 7 of 15




which had been expired for years was okay to use because it was still sealed. Woodson left

the lubricant in the ambulance.

        32.     Woodson placed employees at risk by requiring them to drive safety

equipment on tires more than ten years old, even after he was informed the practice was

unsafe per NFP A and USDOT guidelines.

        33.     Woodson was provided with a list of employees who needed new turnouts in

November 2017, but Woodson refused to fit employees with new turnouts until May 2018. As

of July 18,2018, the turnouts had not been issued and at least one firefighter had been

fighting interior structural fires in improperly fitting turnouts.

        34.     Woodson ordered surplus breathing apparatus for employees to use. When the

masks arrived, several still contained vomit in them. The way the masks work, the regulator is

attached inside the mask, so vomit [is] inside all of the internal parts of the effected masks.

       35.     Woodson purchased light bars for vehicle #7230 that were cheaper from an

unknown manufacturer in China, which resulted in higher costs to the District because they

had to be specially rewired for the vehicle taking the vehicle out of service. As of November

17, 2019, the vehicle's light bar is inoperable and the taillights on the vehicle are inoperable

and not roadwOlihy.

       36.     Woodson conducted an extrication demonstration during Beachcombers and

Ms. Steinman found multiple safety issues with this event, including:

               A. Combined with other events the District was doing for Beachcombers, they

                   were understaffed;

               B. Woodson did not properly prepare the patiicipants for the extrication itself

                   with no pre-event planning or training;


7 - COMPLAINT
       Case 6:20-cv-00180-AA         Document 1       Filed 01/31/20     Page 8 of 15




                C. Woodson did not make sure the tank on the car that was being used had a

                   safe level of gasoline;

                D. Woodson asked Ms. Steinman to pretend to cut the battery cables, which

                   would have left a live battery connected with a risk of explosion; and

               E. None of the patiicipants had been issued extrication gloves.

        37.    Plaintiff repeatedly raised safety concerns with Woodson and Woodson

ignored the concerns or dismissed them outright. When Plaintiff and other employees raised

their concerns with the District Board, they suffered retaliation by Woodson.

        38.    Defendants created a false job description which alleged to include an EMT

requirement and delivered it to a BOLI investigator as evidence that Plaintiff knew he was

required to hold an EMT license.

        39.    Plaintiff was not a probationary employee.

       40.     Plaintiff was entitled to meaningful due process under the Fourth and

Fourteenth Amendments, prior to termination of his liberty interest in employment.

       41.     Plaintiff was not given a meaningful opportunity to present evidence why he

should not be terminated and was denied a meaningful due process hearing.

       42.     On or about May 2, 2018, Plaintiffs union sent a letter notifying Defendants

that Plaintiff was not being paid properly. The union infOlmed the District that Plaintiff s

conect pay was "$53,714/year, $4,476.l7/month, $18.441hr and his 1% incentive pay for

technical rescue pay."

       43.     The District agreed to conect Plaintiffs salary as stated, "After reviewing the

contract we will agree to increase Mr. Alves salary one step and make it retroactive to his

anniversary date of February 15,2018. However, because our payroll person only comes into


8   COMPLAINT
       Case 6:20-cv-00180-AA          Document 1       Filed 01/31/20       Page 9 of 15




the office once per week, we will not be able to accomplish this within the 2 business days

you requested."

        44.     Woodson never followed through on Plaintiffs pay increase and Plaintiffs

pay was not increased as promised by Woodson.

        45.     On February 27, 2018 at 3:17 p.m. Plaintiff sent an email to Woodson

regarding his pay being incorrect. Plaintiff was not paid the proper hourly rate for straight

time, for overtime, or for vacation pay. Plaintiff also stated:

                "Given that, from February 2017 I should have received salaty of
                53,193 (2,216.38 a pay period + overtime/extra hours over 144
                hours a pay period) a year until July 1, 2017 when it should have
                been increased to $54,799.43 (2,283.29 a pay period and as above)
                and as of February 2018 should be $56,442.89 (2,351.79 a pay
                period and as above)."

        46.     Plaintiff sent another letter on or about March 4, 2018 to Woodson and others

regarding his pay being incorrect and explaining that he had not been paid properly since his

date of hire.

        47.     Plaintiffs pay was not corrected and at the time of Plaintiffs final pay check,

he was not paid the wages owed even though he had demanded them multiple times and

Woodson willfully and intentionally failed to pay Plaintiff.

IV.     CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF

                                         COUNT ONE

                               (Against Woodson Individually)

                (42 U.S.C. § 1981 Count One: Discrimination Based on Race)

        48.     Plaintiff hereby incorporate paragraphs 1 through 47 by reference.

        49.     Plaintiff is a member of a protected class as a Hispanic.


9 - COMPLAINT
       Case 6:20-cv-00180-AA        Document 1       Filed 01/31/20       Page 10 of 15




         50.   Plaintiff performed all of his duties and the requirements of his position at or

above required standards of performance.

         51.   Woodson sought a replacement for Plaintiff with the same or similar

qualifications which demonstrates a need for the position held by Plaintiff.

         52.   Plaintiffs replacement was not Hispanic nor a member of a protected class.

         53.   While Plaintiff was employed, Woodson ignored and failed to engage Plaintiff

because of his race, including:

               A. Not listening to safety concerns raised by Plaintiff;

               B. Not responding to requests for safety equipment and firefighting

                   equipment;

               C. Ignoring requests for professional development funding provided for in the

                   CBA;

               D. Ignoring or denying requests for paid leave for professional development

                   provided for in the CBA;

               E. Using pretextual claims of improper licensure as a basis to terminate

                   Plaintiff s employment; and

               F. Speaking about Hispanics' in derogatory telms using racial epithets, e.g.,

                  calling Hispanics "Chico" regardless of their given name.

        54.    Plaintiff was targeted by Woodson for telmination based on his race as

demonstrated by Woodson providing benefits to Caucasian employees that were denied to

Plaintiff.




10 - COMPLAINT
      Case 6:20-cv-00180-AA          Document 1       Filed 01/31/20     Page 11 of 15




        55.     As a direct and proximate result of Woodson's conduct Plaintiff has suffered

financial loss and is entitled to recover back pay and front pay in an amount to be proven at

trial, but no less than $315,000 plus health care insurance costs.

        56.     Plaintiff is entitled to recover emotional distress damages in an amount to be

proven at trial, but not less than $300,000 .

        57.     Plaintiff is entitled to recover punitive damages in an amount to be proven at

trial, but not less than $315,000.

        58.     Plaintiff is entitled to recover reasonable attorney fees and costs according to

proof (42 U.S.C. § 1988).

                                         COUNT TWO

                                     (Against Defendants)

                       (Discrimination Based on Race, ORS 659A.030)

        59.     Plaintiff hereby incorporates paragraphs 50 through 58 by reference.

        60.     Woodson is employed by the District as Fire Chief and reports directly to the

District Board of Directors.

        61.     The District accepted, suppOlied and affirmed the conduct of Woodson when it

terminated Plaintiff s employment.

        62.    As a direct and proximate result of Woodson's conduct, Plaintiff has suffered

financial loss and is entitled to recover back pay and front pay in an amount to be proven at

trial, but not less than $315,000 plus health care insurance costs.

        63.    Plaintiff is entitled to recover emotional distress damages in an amount to be

proven at trial, but not less than $300,000.

        64.    Plaintiff is entitled to recover punitive damages in an amount to be proven at

trial, but not less than $315,000.
11 - COMPLAINT
        Case 6:20-cv-00180-AA        Document 1       Filed 01/31/20     Page 12 of 15




         65.    Plaintiff is entitled to recover reasonable attorney fees and costs according to

proof CORS 659A.885).


                               SECOND CLAIM FOR RELIEF

                                     (Against the District)

                    (Denial of 4th, 5 th and 14th Amendments Due Process)

         66.    Plaintiff hereby incorporate paragraphs 59 through 65 by reference.

         67.    Plaintiff was a permanent employee of the District governed by a collective

bargaining agreement.

         68.    Plaintiff was terminated from his employment without the opportunity to

review the unclassified evidence against him.

         69.    Plaintiff was denied a meaningful 0ppOliunity for a hearing to present facts

and evidence to controvert claims of the District because the reason given for his termination

was pretext for unlawful discrimination and retaliation.

         70.    Woodson and the District conspired to unlawfully terminate Plaintiff for his

whistleblowing and because of his race.

         71.    Plaintiff was deprived of his employment with the District.

         72.   As a direct and proximate result of the District's conduct, Plaintiff has suffered

financial loss and is entitled to recover back pay and front pay in an amount to be proven at

trial, but not less than $315,000 plus health care insurance costs.

        73.    Plaintiff is entitled to recover emotional distress damages in an amount to be

proven at trial, but not less than $300,000.

        74.    Plaintiff is entitled to recover punitive damages in an amount to be proven at

trial, but not less than $315,000.


12 -   COMPLAINT
      Case 6:20-cv-00180-AA          Document 1       Filed 01/31/20      Page 13 of 15




        75.     Plaintiff is entitled to recover reasonable attorney fees and costs according to

proof (42 U.S.C. § 1988).

                                THIRD CLAIM FOR RELIEF

                                     (Against the District)

                  (Retaliation, ORS §§659A.199; 659A.203; and 659A.230)

        76.     Plaintiff hereby incorporates paragraphs 66 through 75 by reference.

        77.     Plaintiff reported unlawful activity of Woodson to OSHA by written public

complaint as detailed above.

        78.     The concerns raised by Plaintiff addressed the public health and safety needs

of Plaintiff s fellow employees to have proper firefighting clothing and equipment; and raised

concerns addressing public health and safety needs peliaining to properly maintained and

equipped fire trucks and ancillary equipment.

        79.    After Plaintiff complained to OSHA and members of the community and the

District Board of Directors, Woodson subjected Plaintiff to adverse treatment including,

denial of access to contractual benefits, denial of Plaintiff s requests for safety equipment,

Defendants failure to properly pay Plaintiff, and Defendants terminating Plaintiff s

employment.

        80.    As a direct and proximate result of Woodson's conduct Plaintiff has suffered

financial loss and is entitled to recover back pay and front pay in an amount to be proven at

trial, but no less than $315,000 plus health care insurance costs.

        81.    Plaintiff is entitled to recover emotional distress damages in an amount to be

proven at trial, but not less than $300,000.

        82.    Plaintiff is entitled to recover for loss to his reputation in an amount to be

proven at trial, but not less than $105,000.
13 - COMPLAINT
       Case 6:20-cv-00180-AA         Document 1       Filed 01/31/20      Page 14 of 15




         83.    Plaintiff is entitled to recover punitive damages in an amount to be proven at

trial, but not less than $315,000.

         84.    Plaintiff is entitled to recover reasonable attorney fees and costs according to

proof (ORS 659A.885).

                                FIFTH CLAIM FOR RELIEF

                                     (Against the District)

     (Failure to Pay All Wages Due Upon Termination Under ORS §§ 652.140; 652.150;
                    652.200; Liquidated Damages Under 29 U.S.C. § 216)

         85.   Plaintiff hereby incorporates paragraphs 76 through 84 by reference.

         86.   The District willfully failed to pay Plaintiff all wages to which he was entitled

to receive upon his termination, retroactively for improper placement on salary schedule.

         87.   The District willfully failed to pay Plaintiff.

         88.   Plaintiff was hmmed in the amount of$37,068 in unpaid wages.

         89.   Plaintiff is entitled to recover statutory penalty wages because the District

acknowledged the pay was owed and failed to pay the amount of $4,651.00 (30 x 8 x $19.38)

(ORS 652.150).

         90.   Plaintiff is entitled to statutOlY interest at 9% per annum on the unpaid wages.

         91.   Plaintiff is entitled to recover reasonable attorney fees and costs.

         92.   Plaintiff is entitled to recover liquidated damages pursuant to 29 US.c. § 216

in the amount of$37,068.

V.      DEMAND FOR JURY TRIAL


         93.   Plaintiff respectfully requests a jury trial on all triable claims and issues herein.




14 - COMPLAINT
      Case 6:20-cv-00180-AA         Document 1       Filed 01/31/20        Page 15 of 15




VI.     PRAYER FOR RELIEF

        WHEREFORE. Plaintiffs pray for judgment against Defendants, jointly and

severally, as follows:

        94.    Economic and noneconomic damages as described in paragraphs 64, 74 and 82

above in the amount of$315,000;

        95.    Emotional distress damages as described in paragraphs 65, 75 and 83 above in

the amount of$105,000;

        96.    Liquidated damages pursuant to 29 U.S.C. § 216 in the amount of$37,068;

       97.     Awarding Plaintiff $4,651.00 in statutory waiting time penalties pursuant to

ORS 652.150;

       98.     Punitive damages pursuant to ORS 659A.885 and 42 U.S.C. § 1988 to be

proven at trial in the amount of$315,000;

       99.     Plaintiffs costs and disbursements, including reasonable attorney fees, costs

and expeli witness fees pursuant to ORS 659A.885, and 42 U.S.C. § 1988;

       100.    Pre- and post-judgment interest on all amounts due to Plaintiff; and

       101.    Any other relief the Court deems just and equitable.

Respectfully submitted this 31 st day of January, 2020.


                                              BASSINGER & HARVEY

                                             lsi Randy J Harvey
                                             Randy J. Harvey (OSB No. 116714)
                                             Randy@bassingerharveylaw.com
                                             Trial Attorney: Randy J. Harvey

                                              Of Attorneys for Plaintiff




15 - COMPLAINT
